MURPHY, J.,
dissenting.
I agree with the majority that “a trial court’s discretion when to grant or deny a motion for mistrial can be properly exercised only when sufficient facts are known to the court.” I dissent, however, from the holding that the case at bar is one in which “the trial court’s denial of Petitioner’s motion for a mistrial was an abuse of discretion.” In my opinion, the Circuit Court had a sufficient factual basis for concluding that, “Having polled the jury and not having a response, I don’t find there’s manifest necessity to declare a mistrial.”
*156The record shows that, after instructing the jurors in open court that “you cannot use, directly or indirectly ... what, if anything, you saw and/or heard ... once you placed the battery in the phone and activated it,” the Circuit Court asked the jurors four questions. The first three questions asked, “Does everybody understand [the instructions]?” The fourth question asked, “Now is there anyone who is unable to comply with that instruction during deliberation? Raise your hand.” The record also shows that, when it returned its verdicts over four hours after deliberations resumed, the jury acquitted Petitioner of robbery with a dangerous weapon, first degree assault and the handgun charges relating to those offenses.
Because Petitioner’s trial counsel never requested that the Circuit Court conduct an individual voir dire of each juror, I would hold that the Circuit Court’s failure to do so was neither erroneous nor an unfairly prejudicial abuse of discretion, and would therefore affirm the judgment of the Court of Special Appeals.